DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “20” in Fig. 6 is directed to the wrong structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: on pages 3 and the paragraphs are not sequentially numbered; page 6, para. [0045] applicant recites “boot shell 48”, however, boot shell was previously designated as “26”; and page 18, para. [0091], line 10, “increase” should read --increases--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 19 and 20 of copending Application No. 16/100846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the recited elements of instant claims 16-18 and 20 are recited in claims 17-20 of the reference application.  More specifically, with respect to instant claim 16, the reference application 
With respect to instant claim 17, the reference application provides support for the stretch cord assembly wherein: the first buckle and the first sleeve are integrated into the first end of the stretch cord assembly; and the second buckle and the second sleeve are integrated into the second end of the stretch cord assembly (note the use of the terms connecting and covering in claim 20 which inherently implies the structures are integrated).
With respect to instant claim 18, claims 17, 19 and 20 of the reference application recites a device, comprises (claim 17, line 1): a sheath (claim 20, line 2);a stretch cord extending along an interior of the sheath from a first end of the sheath to a second end of the sheath (claim 19); a first buckle attached to a first end of the stretch cord (first ring, claim 20, line 3); a first sleeve configured to cover at least a portion of the first end of stretch cord (claim 20, lines 5 and 7); a second buckle attached to a second end of the stretch cord (second ring, claim 20, lines 4); and a second sleeve 
With respect to instant claim 8, the reference application provides support for the device of claim 18, wherein a material of the stretch cord is a stretchable material to allow the sheath to expand to a first length and contract to a second length (inherent feature of stretch cords).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,458,135 (“Mikesell et al.”) in view of U.S. Patent No. 8,868,586 (“Hall”).
As regards claim 16, Mikesell et al. discloses a tether substantially discloses applicant’s presently claimed invention.  More specifically, Mikesell et al. discloses a stretch cord assembly (shown in Figs. 1-6), comprising: a sheath (constituted by flexible member 17); a stretch cord (constituted by elastic member 8) extending along an interior of the sheath from a first end of the sheath to a second end of the sheath (see Figs. 3, 5,6 and col. 3, lines 16-19), wherein the sheath covers at least a middle portion of the stretch cord (see Figs. 3,5 6); a first buckle (constituted by first fastener 2) attached to a first end of the stretch cord (see Figs. 3,5 6); and a second buckle (constituted by second fastener 4) attached to a second end of the stretch cord (see Figs. 3,5 6).
Mikesell et al. fails to disclose a first sleeve configured to cover at least a portion of the first end of stretch cord and a second sleeve configured to cover at least a portion of the second end of the stretch cord. However, Hall teaches it is known to provide the end of a stretch cord having a fastener with a sleeve (cover 28) for comfort of the user (col. 4, lines 3-4) and for the inherent purpose of preventing the fastener from becoming unfastened due to interference by an external item.
In view of Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide modified Mikesell et al. with a first sleeve for covering the first end of the stretch cord assembly and it’s fastener and a second sleeve for covering the second end of the stretch cord assembly and its fastener for the purposes of comfort and to prevent the fastener from becoming unfastened by due to interference by an external item.
As regards claim 17, modified Mikesell et al. discloses the stretch cord assembly of claim 16, wherein: the first buckle and the first sleeve are integrated into the first end of the stretch cord assembly; and the second buckle and the second sleeve are integrated into the second end of the stretch cord assembly (once modified, the first buckle and first sleeve are connected, thereby being integrated with the first end and the second buckle and second sleeve are connected, thereby being integrated with the second end.
As regards claim 18, Mikesell et al. discloses a tether substantially discloses applicant’s presently claimed invention.  More specifically, Mikesell et al. discloses a device (shown in Figs. 1-6), comprising: a sheath (constituted by flexible member 17); a stretch cord (constituted by elastic member 8) extending along an interior of the sheath from a first end of the sheath to a second end of the sheath (see Figs. 3, 5,6 and col. 3, lines 16-19), wherein the sheath covers at least a middle portion of the stretch cord (see Figs. 3,5 6); a first buckle (constituted by first fastener 2) attached to a first end of the stretch cord (see Figs. 3,5 6); and a second buckle (constituted by second fastener 4) attached to a second end of the stretch cord (see Figs. 3,5 6).
Mikesell et al. fails to disclose a first sleeve configured to cover at least a portion of the first end of stretch cord and a second sleeve configured to cover at least a portion of the second end of the stretch cord. However, Hall teaches it is known to provide the end of a stretch cord having a fastener with a sleeve (cover 28) for comfort of the user (col. 4, lines 3-4) and for the inherent purpose of preventing the fastener from becoming unfastened due to interference by an external item.
In view of Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide modified Mikesell et al. with a first sleeve for covering the first end of the stretch cord assembly and it’s fastener and a second sleeve for covering the second end of the stretch cord assembly and its fastener for the purposes of comfort and to prevent the fastener from becoming unfastened by due to interference by an external item.
As regards claim 20, modified Mikesell et al. is device of claim 18, wherein a material (elastic material) of the stretch cord is a stretchable material to allow the sheath to expand to a first length and contract to a second length (elastic material by nature expands to a first length and contracts to a second length, see also col. 3, lines 20-21).

Allowable Subject Matter
Claims 11-15 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that of U.S. Patent No. 7,458,135 issued to Mikesell et al.  Mikesell et al. discloses a tether substantially discloses applicant’s presently claimed invention.  More specifically, Mikesell et al. discloses a stretch cord assembly (shown in Figs. 1-6), comprising: a sheath (constituted by flexible member 17); a stretch cord (constituted by elastic member 8) extending along an interior of the sheath from a first end of the sheath to a second end of the sheath (see Figs. 3, 5,6 and col. 3, lines 16-19), wherein the sheath covers at least a middle portion of the stretch cord (see Figs. 3,5 6); a first buckle (constituted by first fastener 2) attached to a first end of the stretch cord (see Figs. 3,5 6); and a second buckle (constituted by second fastener 4) attached to a second end of the stretch cord (see Figs. 3,5 6).
Mikesell et al. fails to teach a first pocket configured to receive a first end of the stretch cord; a first buckle attached to the first pocket; a first sleeve configured to cover at least a portion of the first end of the stretch cord; a first clip configured to fasten the first sleeve around the first end of the sheath; a second pocket configured to receive a second end of the stretch cord, a second buckle attached to the second pocket; a second sleeve configured to cover at least a portion of the second end of stretch cord; and a second clip configured to fasten the second sleeve around the first end of the sheath, as recited in claim 1.
Mikesell et al. fails to teach or fairly suggest a first integrated end fixed internally within a first end of the sheath and a second integrated fixed internally within a second end of the sheath end fixed internal such that the stretch cord does not expand or contract, as recited in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that they disclose stretch cord devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIM M LEWIS/Primary Examiner, Art Unit 3786